Title: From John Adams to Timothy Pickering, 26 October 1797
From: Adams, John
To: Pickering, Timothy



Dear Sir
East Chester Octr. 26. 1797

I have to thank you, for the Summary in your Letter of the 23d. of the dispaches from Mr Pinckney, Mr Murray, Mr Bulkley &c.
Mr Murray arrived in Season to renew his old Friendship with his Predecessor. They had spent Some weeks together at the Hague, more than a dozen years ago. Mr Adams had an opportunity to introduce Mr Murray to his Friends and to communicate to him the train of Affairs, an Advantage, which Mr Murray earnestly wished, before he Sailed from Philadelphia.
Mr Pinckney has been well acquaint with Mr Gerry. They have always been upon terms of friendship: and I doubt not he will be as well pleased, as if Mr Dana had accepted.
Poor Portugal has been intimidated into concessions, as humiliating to herself, as pernicious to the World. I am not Surprised, that Mr. Marbois should wish, that Col. Pickering had not pushed the point of gratitude so far.—He may well be surprised, and ought to be grateful, that his own Letter to Vergennes was not quoted at full length. Nothing could have better illustrated the question of gratitude.
My youngest Son Thomas Boylston Adams has been in Paris, and instead of being ordered out of France, as our Jacobinic papers boasted he accepted the day before he returned, a polite invitation to dine with one of the Directors, Citizen Carnot, by whom he was civilly treated, and urged to endeavour to reconcile the two Countries. He was admitted and had a convenient Seat assigned him at the Ceremony of drawing the Lot, for the Director who was to vote out. In short, he was treated, with great distinction. I am disappointed in my hopes of seeing him this season. His Brother who is a little disconcerted at his removal to Berlin (which he says is in the heart of Germany, where he Shall not See an American in a year) has taken Advantage of it, to insist upon his company So earnestly that I think he will prevail, and I must remain another year at least, forlorn.
We must prepare as exact a Statement, as our intelligence will justify, of the position of our Agents civil and military, on the Mississippi, and of the disposition of the Spaniards and Inhabitants towards them, to be inserted in the Speech.
And, pray give me your opinion explicitly, whether, from the prevalence of contagious Sickness in Philadelphia, or the existence of any other Circumstances, it would be hazardous to the Lives or health, of the members of Congress, to meet in that City, on the Second monday in november.
If I Should not issue a Proclamation convening Congress, at New York, I Shall take you by the hand in Trenton the first week in november, in my Way, to Philadelphia. I am, Dear Sir with great regard yours

John AdamsI return you Guardian Noels Speech to his helpless Ward.
